Dibell, J.
(concurring.)
I concur in the result. The ultimate question is one of fact. Molkenbur, the husband of the plaintiff, testifies that he found the four corner stakes in 1907. His testimony is corroborated by that of his wife. It is supported by the testimony of Munson who was present when Molkenbur was getting the location of the plaintiff’s lot, and who cut out the trees from Chester Lane which was 16 feet wide on the easterly side of lot 15. The finding of the trial court is sustained.
It may be unfortunate that the witnesses whose proposed testimony is the basis of the motion for a new trial upon the ground of newly discovered evidence were not at hand at the trial. But whether a new trial should have been granted so that such testimony might be produced was for the trial court and there is nothing to indicate that its discretion was not wisely exercised.